Title: To Thomas Jefferson from Joel Barlow, 12 February 1806
From: Barlow, Joel
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington 12 Feb. 1806.
                        
                        No man can be more unpractised in devices, whether moral or scientific, than I am. I should at once say that
                            the one proposed & so ably combined by Mr. Williams was too perfect for me to think of amending, were it not for the
                            risk of being suspected of having paid but a slight attention to your kind commands. To avoid that imputation I am going
                            to subject myself to its alternative, that of some dull remarks.
                        1. There appears to me a want of simplicity in his design. The piece seems to be crowded with too many
                            objects, to be brought into the compass of a seal, or to strike the mind with the full force of the sentiment which is
                            meant to be inspired.
                        2. There is a mixture of ancient & modern, of allegory & emblem. The shield and the cannon are not
                            accustomed to find themselves together; neither are Minerva and the American flag (I mean no affront to the ensigns of our
                            army).
                        3. But Minerva, with the armour of Pallas & the bird of wisdom, is an emblem (universally understood &
                            therefore purely classical) of wisdom & war, or wisdom in war, or science in war. This being granted; and it being
                            likewise granted that science & wisdom in this case are the same; which seems to be understood by the general design of
                            the piece; I should almost venture to propose to Mr. Williams to dismiss all the modern emblems, both of science & war.
                        He would then resort to the noble simplicity of Minerva in her double attributes thrusting her spear into the
                            ground; & the olive tree starting up from the stroke; which of itself answers fully & precisely to the idea intended,
                            of science in war producing peace.
                        In this case the goddess & the tree will be drawn a little farther assunder; so as to make the piece nearly
                            as broad as it is high.   It may likewise be proper to suggest that the bosom in the present drawing is rather too apparent.
                            She is a chast goddess, & is usually drawn with only a protuberance of breast completely covered.
                        I suppose every critic must have his word too about the motto. Here is mine, pacem educit bello. leaving the
                            nominative understood to be the figure above, science under the emblem of Minerva.
                        I am now really at a loss, my dear Sir, whether to burn these remarks, or to request you to take that
                            trouble, after you have found how well they deserve it.
                        But I am very well pleased with M. de Masson’s Archimedes. It is such a simple & striking historical fact,
                            of science baffling the efforts of war; & the story so easily told, as appears by this little drawing, that it can’t, as
                            I see, be mended; unless the globe, the cone & the cylinder, of which he found the proportions, were placed among his
                            emblems.—It is true the science here used is not strictly military science; and therefore does not fully correspond with
                            the object of the Society for which it was intended. Whereas Minerva, with her combined attributes, comes exactly up to
                            the whole idea. It is therefore to be preferred.
                        With great respect, your obt. Servant
                        
                            Joel Barlow
                     
                        
                    